DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 131-133, 135, 137, 139, 141, 143-147 and 149-150 are allowable. Claims 134, 136, 138, 140 and 148, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 19 September 2019, is hereby withdrawn and claims 134, 136, 138, 140 and 148 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Scott Schaller on 28 July 2022.
The application has been amended as follows: 
Claim 134. (Canceled)

Information Disclosure Statement
The information disclosure statements (IDS) filed on 7 April 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full.  A signed copy of the lists of references cited from the IDS are included with this Office Action.

Drawings
The drawings filed on 4 May 2017 were accepted in the Office Action mailed on 8 June 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous objections and rejections under 35 USC 112(b) and 112(d) are withdrawn due to Applicant's claim amendments filed on 7 April 2022.
The previous claim rejections under 35 USC 103 are withdrawn due Applicant's claim amendment. The previously cited prior art, Michael, Bisson, and Norotte, do not disclose the newly added limitations in claim 131, step e, "and differentiate" and "wherein the three-dimensional, engineered, biological skin tissue comprises a plurality of layers of differentiated keratinocytes within 12 days of culture". 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 131-133, 135-141 and 143-150 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657       

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631